Filed 8/9/21 P. v. Harreld CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----



 THE PEOPLE,                                                                                   C092327

                    Plaintiff and Respondent,                                   (Super. Ct. No. CRF1901767)

           v.

 JOHN ROBERT HARRELD,

                    Defendant and Appellant.




         Appointed counsel for defendant John Robert Harreld filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) Our review of the record has disclosed the trial court’s failure to impose two
mandatory assessments, which we will now impose. We affirm the judgment as
modified.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)



                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
        Defendant struck the victim, with whom he was in a dating relationship, with a
fishing reel, causing a wound to her head. Defendant subsequently sent multiple letters to
the victim, while he was in jail, encouraging her to not cooperate with the prosecution. In
an amended complaint, defendant was charged with infliction of corporal injury resulting
in a traumatic condition (Pen. Code, § 273.5 [count I]);1 assault with a deadly weapon
(§ 245, subd. (a)(1) [count II]); infliction of corporal injury with a prior conviction
(§ 273.5, subd. (f)(1) [count III]); vandalism (§ 594, subd. (a) [count IV]); taking a
vehicle without consent (Veh. Code, § 10851, subd. (a) [count V]); arson (§ 451, subd.
(d) [count VI]); dissuading a witness (§ 136.1, subd. (c)(1) [count VII]); infliction of
corporal injury with a prior conviction (§ 273.5, subd. (f)(1) [count VIII]); dissuading a
witness (§ 136.1, subd. (a)(1) [count IX]); dissuading a witness (§ 136.1, subd. (a)(2)
[count X]); and misdemeanor battery (§ 242 [count XI]).
        Pursuant to a plea agreement, defendant pleaded no contest to counts I, IX, and X.
The remaining counts were dismissed. The parties’ agreement allowed defendant to be
released from jail for part of one day to attend his brother’s funeral. If he returned to
custody in compliance with the terms of his release (see People v. Cruz (1988) 44 Cal.3d
1247, 1254, fn. 5), then count IX would be dismissed and he would receive a five-year
prison sentence. If he failed to comply, he would receive an eight-year sentence and
count IX would not be dismissed. Additionally, defendant agreed to be responsible for
any restitution related to the dismissed counts (see People v. Harvey (1979) 25 Cal.3d
754, 758). Defendant complied with the terms of the Cruz waiver.
        On January 21, 2020, the court conducted a sentencing hearing; defendant
declined to appear at the hearing and his counsel waived his presence. The court imposed




1   Undesignated statutory references are to the Penal Code.

                                              2
the stipulated five-year sentence, composed of the midterm of three years on count I, and
a fully consecutive midterm of two years on count X. The court dismissed count IX. The
court granted a total of 580 days of custody credits, composed of actual credits of 290
days and conduct credits of 290 days. The court imposed one $30 court facilities
assessment (Gov. Code, § 70373), one $40 court operations assessment (§ 1465.8), a
$300 restitution fine (§ 1202.4, subd. (b)), another $300 restitution fine suspended
pending successful completion of parole (§ 1202.45), a local $250 domestic violence fee
(§ 1463.27), a $500 domestic violence fee (§ 1203.097), $26,000 in direct restitution to
the victim, and $6,376.20 to the Victim Compensation Fund.
       Defendant filed a timely notice of appeal but did not obtain a certificate of
probable cause.2
       On December 11, 2020, defendant’s counsel filed an informal motion in the
superior court under section 1203.097. On February 1, 2021, the court struck the $500
domestic violence fine. The informal motion also informed the court that it originally
imposed one set of assessments for section 1465.8 and Government Code section 70373
totaling $70, even though defendant was sentenced on two felony convictions and could
have received $140 in assessments. When the court struck the domestic violence fine, it




2 Defendant signed and mailed the notice of appeal and a request for a certificate of
probable cause from state prison in an envelope marked as “STATE PRISON
GENERATED MAIL” and postmarked on March 18, 2020. The court stamped the
envelope on March 20, 2020. However, it was not filed until July 13, 2020. The court’s
delay was likely due to COVID-19 measures. (See Rowan v. Kirkpatrick (2020)
54 Cal.App.5th 289, 294-295.) However, “The prison-delivery rule . . . provides that a
self-represented prisoner’s notice of appeal in a criminal case is deemed timely filed if,
within the relevant period set forth in the California Rules of Court, the notice is
delivered to prison authorities pursuant to the procedures established for prisoner mail.”
(Silverbrand v. County of Los Angeles (2009) 46 Cal.4th 106, 110, fn. omitted.)
Defendant’s notice of appeal was timely filed under this rule.

                                             3
did not impose an additional set of assessments for the second felony conviction; instead,
the court left the original $70 total unchanged.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed and defendant has not filed a supplemental brief.
       After examining the record, we conclude the trial court erred in imposing the fees,
fines, and assessments during sentencing. While the court imposed a $40 court
operations assessment and a $30 court facilities assessment, those amounts should have
been $80 and $60, respectively, because defendant was convicted of two offenses rather
than one. (§ 1465.8 [court operations assessments applies to each offense]; Gov. Code,
§ 70373 [court facilities assessment applies to each offense]; People v. Woods (2010)
191 Cal.App.4th 269, 271-272 [court operations and court facilities assessments are
mandatory].)
       Having undertaken an examination of the entire record pursuant to People v.
Wende, we find no arguable error that would result in a disposition more favorable to
defendant. Accordingly, we modify the judgment to include the increased assessments,
and affirm the judgment as modified.




                                              4
                                      DISPOSITION
       Defendant’s convictions are affirmed. The judgment is modified to include an $80
court operations assessment and a $60 court facilities assessment. As so modified, the
judgment is affirmed. The clerk is directed to prepare an amended abstract of judgment
reflecting all fees, fines, and assessments, and the statutory basis for each, and to forward
a copy of the amended abstract of judgment to the Department of Corrections and
Rehabilitation.



                                                      /s/
                                                  RAYE, P. J.



We concur:



   /s/
MURRAY, J.



    /s/
HOCH, J.




                                              5